ON PETITION EOR REHEARING.
Per Curiam.
Counsel for appellants have presented an elaborate argument in support of their petition for a rehearing. Their contention is that since the constitution allows legislative amendments to special municipal charters, and does not expressly forbid the annexation of noncontiguous territory, therefore, under the power of amendment, the legislature may annex to a specially chartered town or city, territory located in any part of the state, however disconnected and remote the same may be from the city to which it is sought to be annexed. Counsel earnestly contend that any question concerning the legality of such annexation is a matter for legislative, and not for judicial, determination.
This view was thoroughly considered when the former opinion was announced. We were aware of the decisions by this court sustaining the power of the legislature to amend *485special municipal charters. Without discrediting such decisions as have been made upon this subject, we have felt constrained to say that it was never contemplated to give the legislature the power, under the guise of amendments, to make such radical and unheard of changes in specially chartered towns or cities as the annexation of territory entirely disconnected and remote from the original municipality. Such annexation would be foreign to the subject-matter of the original municipality, and hence not a proper subject of amendment; and the provisions therefor would not be germane to the one general subject of the act or clearly expressed in the title, as required by section 21 of article -5 of our constitution. There can be no doubt that the term town or city was used in the constitution in its ordinary signification, as denoting a single parcel of compact or contiguous territory, and not as including several distinct parcels of land situate at remote distances from each other. The idea of a town or city is that of unity, not plurality. Hence we have felt constrained to say that a thing essentially single cannot, by legislative act, be given a plural existence, especially where the legislative power over such subject is the power to amend rather than the power to change its essential character.
There are several specially chartered municipal corporations in this state whose charters are subject to legislative amendments; but may the legislature, under the guise of amending these charters, add a section of land in Weld county to Central City, another section in El Paso to Georgetown, another section in Las Animas to Black Hawk, another section in Gunnison valley to Denver, thus dotting the state over with municipal cases, at the discretion of the legislative department? We are of opinion that it is within the province of the judiciary to give the power of amendment in such eases a reasonable construction; and if the legislature does not restrict itself to proper limits in exercising such power, the courts must exercise proper control over the subject.
In their argument upon the petition for a rehearing, coun*486sel for the appellants challenge the court to point out the particular provision of our constitution which inhibits the legislation complained of. From what we have just said it follows that the provision for annexation of noncontiguous territory — not being germane to the subject-matter of the original municipality — is obnoxious to section 21 of article 5. In addition to this, if the effect of this act in its practical operation be practically, though indirectly, to destroy and annul the corporate existence of these intervening municipalities, then under the decision of this court, In re Extension of Boundaries of the City of Denver, 18 Colo. 288, it can he said that this provision violates the spirit of section 13 of article 14 of our constitution, which enjoins upon the legislature the duty to “provide by general laws for the organization and classification of cities and towns.” See, on this point, Smith v. Sherry, 50 Wis. 210. One of the purposes of this “ Act to Revise and Amend the Charter of the City of Denver” was to extend the boundaries of the city, and this extension must have been designed either to provide the necessary territory for the growth and development of an enterprising city, for legitimate purposes of revenue, of some other proper municipal purpose; or else it must have been to accomplish by indirection what could not be done directly, viz., to annul these intervening corporations, or to cripple them and deprive them of some of the privileges and powers which they possess under the general laws, and so force them, unwillingly, into the city of Denver.
The section of said act which we held in the above cited case to be in conflict with said section 13 of article 14 expressly provided for the disincorporation of these municipalities, and proposed to include them within the limits of the city of Denver as thus extended. In said case we held that, by a special act of the legislature, such as this confessedly is, the boundaries of the city of Denver could not he so enlarged as to include therein other municipalities incorporated under the general laws of the state; the reason given, inter alia,. being that this would by special law disincorporate such exist*487ing corporations organized under the general incorporation laws ; and that section 18 must be held to extend to the dis-incorporation, as well as to the incorporation, of such cities and towns. ■ •
If it be said that the 'objection pointed out In re City of Denver, supra, to the legislation embodied in the question submitted by the house of representatives, does not apply to the section now under consideration, our reply is, that although the two provisions are not literally the same, yet the evident object aimed at by both is the same, and the practical effect and operation of both will be the same. It is true that the section under consideration does not include within the limits of the city of Denver these existing municipalities; but the proposed boundaries of the city of Denver go beyond these municipalities, and the city of Denver, as thus constituted, is made to surround these towns and cities on all sides, and they are thus cut off from any further growth or territorial expansion. The operation of the act, as well as its form and its words, must be looked to to determine the constitutionality of a measure.
If the legislature, by a special law, may thus extend the boundaries of a city so as to include therein noncontiguous territory, with a number of existing municipalities incorporated under the general laws of the state lying between such noncontiguous territory and the previously established limits of the city whose boundaries are thus sought to be extended, such legislation would just as effectually stop the growth and development and curtail the powers of these intervening corporations, which are granted to them under the general incorporation- laws, and practically and just as effectually disincorporate them as to some of the powers and privileges granted to them by general law, as though the special legislative act in so many words swept them out of existence. Thus would the special law in effect repeal and render nugatory the general incorporation -laws of the state. Thus would'towns and cities incorporated under the general laws be forced by a special law involuntarily to surrender the *488powers and privileges acquired under such general laws. To accomplish such results by indirection, when the same could not'be done directly, would nullify the limitations imposed by the constitutional provision referred to.
■ The petition for rehearing should be denied.

Rehearing denied.